Detailed Action
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
Fig. 1C is referred to as Fig. 10 throughout the specification. Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 6-8, 11, and 13-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by “High Performance Molybdenum Disulfide Amorphous Silicon Heterojunction Photodetector” by Salahuddin et al. (Salahuddin).
Regarding Claim 1, Salahuddin teaches a semiconductor device comprising: 
an indirect bandgap material (a-Si); 
a non-monolayer phonon donating material structurally connected to the indirect bandgap material (MoS2) and configured (i) to generate phonons, the phonons having a frequency that facilitates in the indirect bandgap material the absorption or emission of photons of a desired set of wavelengths and (ii) to deliver the phonons to the indirect bandgap material (the structure shown fig. 1C is identical to Claim 1; Si and MoS2 are listed as example pairs for the indirect semiconductor and phonon donating material, and therefore will act identically to the claimed invention, see MPEP 2112.01); and 
an electrical connection to the semiconductor device (metal).

Regarding Claims 6-8, Salahuddin teaches the semiconductor device according to claim 1, wherein the phonon donating material comprises a transition metal dichalcogenide with a hexagonal lattice in uniform bulk material (MoS2 is a hex lattice transition metal dichalcogenide and has been deposited in bulk).

Regarding Claim 11, Salahuddin teaches the semiconductor device according to claim 1, wherein the phonon donating material is configured to emit phonons isotropically (identical structures will behave identically, see again MPEP 2112.01).

Regarding Claim 13, Salahuddin teaches the semiconductor device according to claim 1, wherein the phonon donating material emits and absorbs photons of a supplemental set of wavelengths 

Regarding Claim 14, Salahuddin teaches the semiconductor device according to claim 13, wherein the supplemental set of wavelengths of the phonon donating material is a different set of wavelengths than the desired set of wavelengths of the indirect bandgap material (identical structures will behave identically, see again MPEP 2112.01).

Regarding Claim 15, Salahuddin teaches the semiconductor device according to claim 1, wherein the electrical connection comprises a non-magnetic conductive transition metal (Ti and Au).

Claims 1 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by “Temperature-dependent electronic charge transport characteristics at MoS2/p-type Ge heterojunctions” by Son et al. (Son).
Regarding Claim 1, Son teaches a semiconductor device comprising: 
an indirect bandgap material (Ge); 
a non-monolayer phonon donating material structurally connected to the indirect bandgap material (MoS2) and configured (i) to generate phonons, the phonons having a frequency that facilitates in the indirect bandgap material the absorption or emission of photons of a desired set of wavelengths and (ii) to deliver the phonons to the indirect bandgap material (the structure shown fig. 1C is structurally identical to Claims 1 and 16; Ge and MoS2 are listed as example pairs for the indirect semiconductor and phonon donating material, and therefore will act identically to the claimed invention, see MPEP 2112.01 and “Phonon scattering processes in molybdenum disulfide” attached hereto); and 
an electrical connection to the semiconductor device (Pt and Ti/Au contacts).










Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-5 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Salahuddin.
Regarding Claims 2-5, Salahuddin does not explicitly teach absorption spectra of Si. However, it has long been held that claimed ranges overlapping with the prior art present a prima facie case of obviousness (MPEP 2144.05(I)).  Silicon absorbs radiation between the wavelengths of 400-1400 nm (see “Optical Properties of Silicon” attached), which overlaps the claimed ranges of claims 2-5. 

Regarding Claims 2-5, Salahuddin does not explicitly teach that the phonon donating material comprises multiple layers of transition metal dichalcogenides. However, it has long been held that mere duplication of parts absent an unexpected result is obvious (MPEP 2144.04(VI)(B)).  In this case, nothing in the specification indicates that multiple layered transition metal dichalcogenides provide any unexpected benefit other than their multiplication. 

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Salahuddin as applied to claim 1 above, and further in view of Reduction of Reflection Losses in Solar cell Using Anti Reflective Coating” by Anandi et al. (Anandhi).
Regarding Claim 18, Salahuddin teaches the semiconductor device according to claim 1, but does not explicitly teach an anti- reflection measure.


Allowable Subject Matter
Claims 10, 12, 17, 19 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The cited prior art does not show a graphite/ transition metal dichalcogenide phonon donating structure, a structure with an SiC semiconductor in context, a phonon guiding structure, or a plurality layered indirect bandgap or phonon donating material.














Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVREN SEVEN whose telephone number is (571)270-5666.  The examiner can normally be reached on Mon-Fri 8:00- 5:00 Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on (571) 272-2194.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/EVREN SEVEN/               Primary Examiner, Art Unit 2812